DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15-17 and 20-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.   The claimed invention is directed to abstract idea without significantly more.  The claims recites the presentation of trials, accepting and comparing user’s input’s and determining a change in user’s mental/executive function associated with the user.   The examiner takes the position that the limitation of claims 1, 6 and 19 are directed to the abstract idea of the “certain methods of organizing human activity” or a “mental process”.  As the limitation of claims 1, 6 and 19 can be performed mentally. 
This judicial exception is not integrated into a practical application.  The limitation of claims 1, 9 and 16 only recites elements of a generic computing device that executes the abstract idea recited above.  For examples, the limitation of claims 1, 6 and 19 recites a non-transitory computer readable medium storage device, processor and user device.  A review of the specification paragraph 26, 30 and 35 shows that the computing systems are nothing more than generic computing device.   The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor/user device/computer storage device to automatically process a user input and determine a change in the central executive data  amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The dependent limitations has also been evaluated.  However, the dependent claims 2-8, 10-15 and 17-22 fails to introduce any limitations that integrates the abstract idea into a practical application or amount to significantly more than the judicial exception.   For examples, claim 2 and 10 contain the abstract idea explained in the analysis of the independent claims.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 8-11, 15-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merzenich et al US 9,308,445
Claims 1, 9 and 16:  The Merzenich reference provides a teaching of a non-transitory computer-readable medium storing computer-executable instructions (see col. 26:45-47)  which, when executed by a processor, cause the processor to perform operations comprising:
generating a presentation of a game including a first round of a central executive training (CET) task on a user  interface device (see col. 28:45-55  games and for example see FIG. 104 for presentation of a CET), wherein the first round comprises a customizable number of trials (see col. 
receiving, based at least in part on the first round of the CET task, an input made to the game presented on the user interface of the device (see col. 19:5-10 receiving the game participant's input through a game piece, e.g., keyboard, computer mouse, track pad, touch screen, camera, microphone, sensor, and/or switch);
comparing the user input to the specific user input (see FIG. 69 item  307 );
adjusting a difficulty level associated with a second round of the CET task based on the comparison of the user input from the user device to the specific user input (see FIG. 69 item 313 “maintain or decrease difficulty level”) ;
generating a presentation of a game including the second round of the CET task on the user device; receiving, based at least in part on the second round of the CET task, a second input made to the game presented on the user interface of the device (see FIG. 69 as the flow chart shows that additional presentation of task are given after each participant’s response);
comparing the second user input to the specific user input; and determining, based at least in part on the comparison of the user input and the second user input to the specific user input, a change in central executive (CE) data associated with the user [see col. 69:65-70:5).
Specifically for claim 9, the Merzenich reference provides a teaching of wherein the CET task targets a unique combination of a stimuli modality and a CE process (see col. 36:1-15) and wherein the stimuli modality is one of a verbal or phonological stimuli modality (see col. 78:50-60 “verbally presented story”), a visual stimuli modality (see col. 34:30-55 each game/testing uses either visual/auditory) and wherein the CE process is one of a continuous memory updating CE process (see col. 20:40-45 “spatial memory game”), a temporal or serial reordering CE process (see col. 20:47-52 remember the objects and the order presented).
Claims 2 and 10:  The Merzenich reference provides a teaching of wherein determining, based at least in part on the comparison of the user input and the additional user input to the specific user input, the change in the CE data associated with the user further comprises:	
receiving user input from a caregiver associated with the user (see col. 27:1-5); and
determining, based at least in part on the user input (see the claim 1/9 step c rejection), the additional user input (see claim 1/9 step e above), and the user input from the caregiver, the change in the CE data associated with the user (see col. 30:45-60 the clinician are able to effect change to the training software)

Claims 3 and 11:    The Merzenich reference provides a teaching of  generating the presentation of the first round of the CET task on the user device for the user (see col. 80:30-35 initial presentation of the eye gaze game) further comprises:
generating the presentation of the first round of the CET task on the user device at predetermined time intervals based on information associated with the user (see col. 80:45-60 “time interval” between presentation of stimulus).
Claims 5 and 17:  The Merzenich reference provides a teaching of wherein the CET task targets a unique combination of a stimuli modality and a CE process (see col. 36:1-15) and wherein the stimuli modality is one of a verbal or phonological stimuli modality (see col. 78:50-60 “verbally presented story”), a visual stimuli modality (see col. 34:30-55 each game/testing uses either visual/auditory) and wherein the CE process is one of a continuous memory updating CE process (see col. 20:40-45 “spatial memory game”), a temporal or serial reordering CE process (see col. 20:47-52 remember the objects and the order presented).

Claims 8, 15 and 20:  The Merzenich reference provides a teaching of wherein the CET task is a first CET task, wherein the first CET task involves a visual stimuli modality (see  FIG. 12-29 all the games have some sort of visual stimulus) and wherein the processor performs operations further comprising:
generating a presentation of a first round of a second CET task on the user device for the user (see col. 28:15-30 and FIG. 3 shows a first round of second CET task);
wherein the first round comprises a customizable number of trials (see col. 28:25-35), and wherein the second CET task targets a different unique combination of a stimuli modality and a CE process than the first CET task (examples of Table 1 see col. 32 each game have a different stimulus modality and CE process that is different from each other).
With respect to the limitation of wherein the first CET task involves a visual stimuli modality and the stimulus modality includes a spatial modality game.  The examiner takes the position that while Merzenich reference provides task involves a visual stimuli modality and the stimulus modality includes a spatial modality game (see FIG. 16  and col. 20 40-45 “a working memory game called "Spatial Memory," which challenges a game participant to memorize the locations of several objects and thereafter respond if the object is at a remembered location”).
Claim 21:  The Merzenich reference provides a teaching of displaying, a first selectable element in the game in a first location in the user interface at a first time (see FIG 14 item 143);
receiving a user selection of the first selectable element in the user interface (see FIG 14 and 15 the evaluation is started after the “Start” button was selected); and
displaying, a first selectable element in the game in a second location in the user interface at a second time, the second location being different than the first location (see FIG. 15 the stimulus 137 is displayed in a different location than the location of item 143 in FIG. 143).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Merzenich et al US 9,308,445 and in view of Kuntz US 7,878,810
Claims 4 and 12:  The Merzenich reference is silent on the teaching of wherein the operations further comprise generating a report based on historic CE data associated with the user.  However, the Kuntz reference provides a teaching of wherein the operations further comprise generating a report based on historic CE data associated with the user (see col. 4:10-20).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Merzenich reference with the feature of wherein the operations further comprise generating a report based on historic CE data associated with the user, as taught by Kuntz, in order to provide a report that can be used in the evaluation and diagnostic feedback (see col. 1:35-40).  

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Merzenich et al US 9,308,445
Claim 22:  The Merzenich reference provides a teaching of generating, based on the comparison between the additional user input from the user device and the specific user input, a presentation of a second 
While the Merzenich provides a teaching wherein the first and second round  comprises customizable number of trials (see col. 28:48-60 “Typically, games also include multiple levels 17 and multiple stages 18, each level 17 having a plurality of blocks 16 and each stage 18 having a plurality of levels 17”).  The Merzenich reference is silent in the teaching wherein the second round comprises a second customizable number of trials that are different than the first customizable number of trials. 
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use because Applicant has not disclosed that the specific customizable number of trials provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the customizable number of trails that was discosled in Merzenich reference and applicant’s invention, to perform equally well with either method.  Because, both solutions would perform the same function of providing the appropriate amount of questions to the user.  
 	Therefore, it would have been prima facie obvious to modify to obtain the invention as specified in claim 19  because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Merzenich.

Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive..
With respect to applicant’s argument that the rejection under 35 U.S.C 101 is not valid since the limitations of the independent claims should not be classified under the mental process rationale.  Instead the applicant argued that the because the limitation is directed in conjunction as a computer game, the rejection under 35 U.S.C 101 is not valid.  The examiner respectfully disagrees as the use of a computer to automate an abstract idea can still be interpreted as type of abstract idea. 
With respect to applicant’s argument on the rejection under 35 U.S.C 102;; the applicant argued that the Merzeniech reference is not the same as the central executives training that is described in the applicant’s specification.  The examiner respectfully disagrees.  As the applicant’s discussion of paragraph 23 is not commensurate to the limitation of claims 1, 9 and 16.   While there are difference in the content and type of the test between the Merzeniech and the applicant’s specification, it is unclear if it can be claimed in a patentable manner.  
With respect to applicant’s argument directed to the newly claimed subject matter of claim 21 and 22, a new rejection rationale has been presented in this Office action. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676.  The examiner can normally be reached on 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J UTAMA/Primary Examiner, Art Unit 3715